     Case 2:20-cv-05027-CBM-AS Document 38 Filed 08/07/20 Page 1 of 5 Page ID #:615



       Cynthia Anderson Barker, SBN 75764
 1     NATIONAL LAWYERS GUILD
       3435 Wilshire Blvd., Suite 2910
 2     Los Angeles, CA 90010              Barrett S. Litt, SBN 45527
 3
       t. 213 381-3246 f. 213 381-3246    Lindsay Battles, SBN 262862
       e. cablaw@hotmail.com              KAYE, MCLANE, BEDNARSKI & LITT
 4                                        975 E. Green Street
                                          Pasadena, California 91106
 5     Paul Hoffman, SBN 71244            t. 626 844-7660 f. 626 844-7670
       Michael D. Seplow, SBN 150183      e. blitt@kmbllaw.com
 6     Aidan McGlaze, SBN 277270          e. lbattles@kmbllaw.com
       John C. Washington, SBN 315991
 7     SCHONBRUN, SEPLOW, HARRIS,         Pedram Esfandiary, SBN 312569
       HOFFMAN & ZELDES LLP               e. pesfandiary@baumhedlundlaw.com
 8     11543 W. Olympic Blvd.             Monique Alarcon, SBN 311650
       Los Angeles, California 90064-1508 e. malarcon@baumhedlundlaw.com
 9     t. 310 396-0731; f. 310 399-7040   Bijan Esfandiari, SBN 223216
       e. hoffpaul@aol.com                e. besfandiari@baumhedlundlaw.com
10     e. mseplow@sshhzlaw.com            R. Brent Wisner, SBN 276023
       e. amcglaze@sshhzlaw.com           e. rbwisner@baumhedlundlaw.com
11     e. jwashington@sshhlaw.com         BAUM, HEDLUND, ARISTEI &
12
                                          GOLDMAN, P.C.
       Attorneys for Plaintiffs           10940 Wilshire Blvd., 17th Floor
13                                        Los Angeles, CA 90024
       Additional Counsel on Next Page    t. 310 207-3233 f. 310 820-7444
14
15                         UNITED STATES DISTRICT COURT
16                CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
17      BLACK LIVES MATTER LOS                     Case No.: 2:20-cv-05027 CBM-AS
        ANGELES, CANGRESS (DBA LA
18      CAN), STEVEN ROE, NELSON                   REPLY IN SUPPORT OF
        LOPEZ, TINA ČRNKO, JONATHAN                PLAINTIFFS’ EX PARTE
19      MAYORCA, ABIGAIL RODAS,                    APPLICATION FOR AN ORDER
        KRYSTLE HARTFIELD, NADIA                   TO HOLD RULE 26(F)
20      KHAN, CLARA ARANOVICH,                     CONFERENCE ON OR BEFORE
        ALEXANDER STAMM, MAIA                      AUGUST 14, 2020
21      KAZIM, ALICIA BARRERA-
        TRUJILO, SHANNON LEE MOORE,
22      DEVON YOUNG, LINUS SHENTU,                 Date and Time: TBA
23
        individually and on behalf of a class of   Courtroom: 8B
        similarly situated persons,
24
                                  PLAINTIFFS,
25      v.
26      CITY OF LOS ANGELES, a
        municipal entity, CHIEF MICHEL
27      MOORE, and DOES 1-10 inclusive,
28                                DEFENDANTS.
     Case 2:20-cv-05027-CBM-AS Document 38 Filed 08/07/20 Page 2 of 5 Page ID #:616



      Carol A. Sobel, SBN 84483          Jorge Gonzalez, SBN 100799
 1    Katherine Robinson, SBN 323470     A PROFESSIONAL CORPORATION
      Weston Rowland, SBN 327599         2485 Huntington Dr., Ste. 238
 2    LAW OFFICE OF CAROL A. SOBEL       SAN MARINO, CA 91108-2622
 3
      725 Arizona Avenue, Suite 300      t. 626 328-3081
      Santa Monica, CA 90401             e. jgonzalezlawoffice@gmail.com
 4    t. 310 393-3055
      e. carolsobel@aol.com
 5    e. klrobinsonlaw@gmail.com
      e. rowland.weston@gmail.com        Olu Orange, SBN 213653
 6                                       Orange Law Offices
                                         3435 Wilshire Blvd., Ste. 2910
 7    Colleen Flynn, SBN 234281          LOS ANGELES, CA. 90010-2015
      LAW OFFICE OF COLLEEN FLYNN        T. 213 736-9900
 8    3435 Wilshire Blvd., Suite 2910    f. 213 417-8800
      Los Angeles, CA 90010              e. o.orange@orangelawoffices.com
 9    t. 213 252-9444
      r. 213 252-0091
10    e. cflynn@yahoo.com
11    Matthew Strugar, SBN 232951
12
      LAW OFFICE OF MATTHEW STRUGAR
      3435 Wilshire Blvd., Suite 2910
13    Los Angeles, CA 90039
      t. 323 696-2299
14    e. matthewstrugar@gmail.co
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Case 2:20-cv-05027-CBM-AS Document 38 Filed 08/07/20 Page 3 of 5 Page ID #:617



     .REPLY IN SUPPORT OF APPLICATION FOR AN ORDER REQUIRING
 1
       DEFENDANTS TO PARTICIPATE IN A RULE 26(f) CONFERENCE
 2          Defendants do not seriously contest that a Rule 26 conference is required at
 3
      this time. None of their excuses amount to good cause for postponing the
 4
      conference. Defendants appear to believe that the alternative language of Rule 26
 5
      (conference is held 21 days before the scheduling conference order is issued or
 6
      due) sets no deadline, but the plain meaning of “or” in this context is that it is to
 7
      occur at the earlier of these events. To the extent they rely on this court’s standing
 8
      order, they do not meaningfully address the construction of that language that
 9
      prevents a conflict between Rule 26 and this court’s standing order.
10
11
            Initially, Plaintiffs agreed to Defendants’ requested extension to file their

12    Answers. Plaintiffs did not agree to a postponement of the Rule 26 conference,

13    nor did Defendants request one. An Answer is not required for a Rule 26
14    Conference. Indeed, it is often “desirable . . . for the parties to have their Rule
15    26(f) meeting early in the case, perhaps before a defendant has answered the
16    complaint or had time to conduct other than a cursory investigation. . . .” Rule 26,
17    advisory committee note, 1993 amendments. Provided Defendants who have not
18    answered are allowed up to 60 days after service of the complaint to file their
19    initial disclosures, which would be the case here, such scheduling “should be
20    adequate and appropriate in most cases.” Id. Even Defendants’ own authority
21    emphasizes that “in most cases it will be desirable to hold at least a first
22
      scheduling conference in the time set by the rule.” Fed. R. Civ. P. 16(b), advisory
23
      committee note, 2015 amendments. Defendants have had ample time with
24
      complaint, and to prepare for a Rule 26(f) conference.
25
            Defendants take the affirmative obligation that the conference must be
26
      conducted “as soon as practicable” to mean they need not confer within the
27
      specific deadline the Rules state here. This simply ignores that the same rules set
28

         REPLY IN SUPPORT OF APPLICATION FOR AN ORDER REQUIRING
          DEFENDANTS TO PARTICIPATE IN A RULE 26(F) CONFERENCE
                                    1
     Case 2:20-cv-05027-CBM-AS Document 38 Filed 08/07/20 Page 4 of 5 Page ID #:618




 1    an express deadline – while the parties must confer as soon as practicable, “in any
 2    event” the parties must confer at least 21 days before a scheduling order is due
 3    under Rule 16(b), see Fed. R. Civ. P. 26(f), and such an order “must issue
 4    within . . . 60 days after the Defendant has appeared. Fed. R. Civ. P. 16(b). The
 5    “as soon as practicable” language is to encourage an even earlier Rule 26
 6    conference; it is not a license to ignore the express mandate setting the time to hold
 7    the conference.
 8          As to Defendants’ contention that an ex parte application is in appropriate
 9
      here, they are proper to seek a “routine order” permissible under the rules (e.g., an
10
      overlong brief). In re Intermagnetics Am., Inc., 101 B.R. 191, 193–94 (C.D. Cal.
11
      1989). That is essentially what Plaintiffs are doing here – seeking an order
12
      requiring defendants to comply with the rules.
13
            Defendants make much of the fact that they intend to allow a 30(b)(6)
14
      deposition in the coming weeks. But this is not a substitute for discovery,
15
      particularly here. Plaintiffs may need to seek injunctive relief given the reality of
16
      demonstrations and they are entitled to investigate the evidence Defendants placed
17
18
      before this Court in opposing Plaintiffs’ request for a TRO, for example, by

19    deposing the declarants used to oppose injunctive relief. Indeed, such discovery
20    must be permitted even before a Rule 26(f) conference is required, let alone after
21    the Rules have already required it and discovery. See, e.g., Washington v. Lumber
22    Liquidators, Inc., No. 15-CV-01475-JST, 2015 WL 2089992, at *3 (N.D. Cal. May
23    5, 2015) (ordering expedited depositions to address assertions made by Defendants
24    in opposing a preliminary injunction given that “fairness dictates” it); KWB &
25    Assocs., Inc. v. Marvin, No. EDCV 18-289-DMG (KKx), 2018 WL 5094923, at *3
26    (C.D. Cal. Mar. 6, 2018) (granting expedited discovery when a preliminary
27    injunction was pending and plaintiffs sought “an opportunity to cross-examine
28
      Defendants regarding their declarations in order to support their Motion for
         REPLY IN SUPPORT OF APPLICATION FOR AN ORDER REQUIRING
          DEFENDANTS TO PARTICIPATE IN A RULE 26(F) CONFERENCE
                                               2
     Case 2:20-cv-05027-CBM-AS Document 38 Filed 08/07/20 Page 5 of 5 Page ID #:619




 1    Preliminary Injunction.”); Kraho GmbH v. Overlord Ltd., No. CV 19 04050- AB
 2    (KSx), 2019 WL 8064249, at *2 (C.D. Cal. Dec. 20, 2019).
 3          Defendants’ other purported reason to postpone the Rule 26(f) conference is
 4    that they will face a “deluge” of discovery otherwise. First, since the rules allow
 5    discovery within the timeframe sought by Plaintiffs, the fact that a party will have
 6    substantial discovery obligations is not a reason not to proceed with a Rule 26
 7    conference. Second, as repeatedly addressed in the application – and wholly
 8    ignored by Defendants – Plaintiffs initially are seeking discovery related to a
 9
      preliminary injunction, Dkt. 34 at 5–6, which is a well-recognized basis for
10
      expedited discovery even if Plaintiffs were seeking it. If Defendants have
11
      discovery issues they may raise them in the Rule 26 conference or seek relief from
12
      the Court.
13
14
            Dated: August 8, 2020
15
                                               _s/Paul Hoffman_
16                                             Paul Hoffman
17                                             Attorney for Plaintiffs

18
19
20
21
22
23
24
25
26
27
28

         REPLY IN SUPPORT OF APPLICATION FOR AN ORDER REQUIRING
          DEFENDANTS TO PARTICIPATE IN A RULE 26(F) CONFERENCE
                                    3
